Title: Robley Dunglison to James Madison, 24 May 1830
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    University of Virginia.
                                
                                May 24th. 1830.
                            
                        
                        
                        Mr. Willis has, I regret to say, incurred our most severe punishment. He was intoxicated on the lawn,
                            & using profane & disturbing language when Professor Harrison reproved him. For this reproof he next
                            morning called upon the Professor to apologize, which was refused, when he assaulted him. The Faculty on the following day
                                expelled him.
                        The Assistant Proctor has heard that it was probable there might be some difficulty in my official letter
                            reaching Mrs. Willis. I have, therefore, taken the liberty of inclosing it to you, trusting that it will not inconvenience
                            you to have it conveyed to Mrs. Willis, with whose distress I sincerely sympathize.The Young Man has acquired habits of the most infamous character. He drinks & likewise plays cards — and unless these vices are checked, they must end in his utter ruin. I trust that means may be found to apply the proper corrective.Mrs Madison and yourself I hope are well. We have had no direct or indirect communication from Montpellier
                            for some time. Mrs Dunglison, I am sorry to say, has been at the brink of the grave in a rheumatic inflammation of the
                            heart: A week ago she was so near dying as to take leave of her friends, & avail herself, as she imagined, of her
                            last religious duties. I am happy to add that she is now convalescent & will trust soon be well. I have the honor
                            to be with the most profound respect Very truly & obediently yours
                        
                        
                            
                                Robley Dunglison
                            
                        
                    